NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2771
                                       __________

                                  JOHNNIE MICKELL,
                                              Appellant

                                             v.

     JAMES CARL WEAVER; PAUL J. WARE; ROBERT MCMILLIAN, Warden;
    DANIEL B. LIPTION, Attorney; DISTRICT ATTORNEY; DISTRICT ATTORNEY
         OFFICER; SHANE SCANLON, Lackawanna County District Attorney
                    ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                       (M.D. Pa. Civil Action No. 3-16-cv-00291)
                      District Judge: Honorable A. Richard Caputo
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 22, 2019
            Before: CHAGARES, BIBAS and GREENBERG, Circuit Judges

                            (Opinion filed: January 23, 2019)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Johnnie Mickell, proceeding pro se, appeals an order of the United States District

Court for the Middle District of Pennsylvania denying his motion to reopen his civil

rights action. For the reasons that follow, we will affirm the judgment of the District

Court.

         Mickell filed a complaint in District Court pursuant to 42 U.S.C. § 1983 against

the Police Department of Scranton and other defendants alleging that he was unlawfully

incarcerated for two counts of public drunkenness and that the defendants conspired to

compel him to plead guilty to offenses he did not commit in order to be released. Mickell

claimed that the defendants violated his Eighth and Fourteenth Amendment rights and

sought money damages. The defendants moved to dismiss the complaint.

         The District Court adopted the Magistrate Judge’s report and dismissed the

complaint. The District Court construed Mickell’s complaint as raising violations of his

Fourth Amendment rights and, relying on state court dockets, ruled that his claims are

barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), which precludes a claim

under § 1983 where a judgment in the plaintiff’s favor would necessarily imply the

invalidity of a conviction unless the conviction has been overturned. The District Court

also ruled that Mickell’s complaint suffered from other deficiencies, including that his

claims fail on immunity grounds and that he had not alleged the personal involvement of

certain defendants or facts supporting a plausible claim for relief. The District Court

declined to exercise supplemental jurisdiction over any state law claims. Mickell did not

appeal.



                                              2
       More than eight months later, Mickell filed a motion to reopen his action asserting

that his complaint reflects that he stated a claim and that the defendants made false

statements in their motions to dismiss. He noted that Lackawanna County, where the

charges against him were brought, is known to be corrupt. The District Court denied the

motion because Mickell had not identified any basis for relief from the judgment under

Federal Rule of Civil Procedure 60(b). This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the District

Court’s order denying relief under Rule 60(b) for abuse of discretion. See Budget Blinds,

Inc. v. White, 536 F.3d 244, 251 (3d Cir. 2008).

       Mickell argues on appeal that the District Court erred in dismissing his complaint

for failure to state a claim for relief, but his filings are not very clear. He contends that

there “is no such offense as two counts of public drunkenness at one time” and that the

District Court decided his case based on “a conflict of interest, bias discrimination, and

racial prejudice.” Brief at 3. He also states that the docket in another state criminal case

falsely states the date he made bail and supports his claim of false imprisonment. In a

subsequent filing, which may be construed as a reply brief, Mickell contends that there is

no evidence of record that he was convicted of two counts of public drunkenness.

       To the extent Mickell challenges the District Court’s order dismissing his

complaint, this order is not before us because he did not file a timely notice of appeal.




                                               3
Our jurisdiction is limited to the review of the District Court’s denial of Mickell’s motion

for relief from the judgment.1

       Mickell has not shown that the District Court abused its discretion in denying

relief. As noted above, Mickell asserted in his motion, without elaboration, that his

complaint reflects that he stated a claim and that the defendants made false statements in

their motions to dismiss. The District Court correctly stated that he had not identified any

basis in his motion for relief from the judgment pursuant to Rule 60(b), which allows

relief on various grounds, including mistake, newly discovered evidence, fraud, or

another reason justifying relief. See Fed. R. Civ. P. 60(b). Even if we were to consider

his arguments on appeal as grounds for his motion, he has not shown that relief was due.

To the extent Mickell asks us to grant his motion for summary judgment, he was notified

in a Clerk’s Order that no action would be taken on this motion.

       Accordingly, we will affirm the judgment of the District Court.2




1
 The District Court docket reflects that the dismissal order, which was sent to Mickell’s
place of confinement, was returned to the Court because he had been released. It is not
clear when Mickell received notice of the order but he did not file a motion to extend or
reopen the time to appeal in District Court. See Fed. R. App. P. 4(a)(5),(6).
2
 Mickell’s motion for settlement, motion to remand to District Court for jury trial,
“Motion for Pracipe Nunce Pro Tunce [sic],” which may be construed as a motion to
remand for jury trial, and motion to review the Clerk’s Order dated December 14, 2018,
which may be construed as a motion for reconsideration, are denied.

                                             4